DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitations "the battery modules" in lines 2 , 7, and 9, “the respective battery cells” in lines 3-4.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the plurality of battery modules" and “the plurality of respective stacked battery cells”.
5.	Claims 2-20 are rejected as depending from claim 1.
6.	Claim 2 recites the limitation "the battery modules" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of battery modules".
7.	Claim 3 recites the limitation "the battery modules" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of battery modules".
8.	Claim 4 recites the limitations "the battery cells" in lines 1, 4,  and 6, and “the respective battery modules” in line 4.   There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as  "the plurality of stacked battery cells" and “the plurality of respective battery modules”.
9.	Claim 5 recites the limitation "the optical transmitters and the optical receivers " in lines 2-3.    There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of optical transmitters and the plurality of optical receivers ".
10.	Claim 6 recites the limitation "at least one of the optical transmitters and at least one of  the optical receivers" in lines 1-2.    There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "at least one of the plurality of optical transmitters and at least one of the plurality of optical receivers".
11.	Claim 7 recites the limitation "at least one of the optical transmitters and at least one of  the optical receivers" in lines 1-2.    There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "at least one of the plurality of optical transmitters and at least one of the plurality of optical receivers".
12.	Claim 8 recites the limitation "at least one of the optical transmitters and at least one of  the optical receivers" in lines 2-3.    There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "at least one of the plurality of optical transmitters and at least one of the plurality of optical receivers".
13.	Claim 8 recites the limitation "the optical transmitter or from the optical receiver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an optical transmitter or from an optical receiver".
14.	Claim 9 recites the limitation "each of the swelling compensation channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "each of the plurality of swelling compensation channels".
15.	Claim 9 recites the limitation "the optical transmitters and the optical receivers of the BSM and the optical transmitters and the optical receivers of the BMMs and/or of the BDU" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the at least one of the plurality of optical transmitters and the at least one of the plurality of optical receivers of the BSM and the at least one of the plurality of optical transmitters and the at least one of the plurality of  optical receivers of the BMMs and/or of the BDU".
16.	Claim 10 recites the limitation "the BMM of a first one of the battery modules comprises an optical transmitter, the BMM of a second one of the battery modules" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the BMM of a first one of the plurality of battery modules comprises an optical transmitter, the BMM of a second one of the plurality of  battery modules".
17.	Claim 10 recites the limitation "the BMM of the first one of the battery modules is spatially offset with respect to a direct line of sight between the optical transmitter of the BMM of the second one of the battery modules" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the BMM of the first one of the plurality of  battery modules is spatially offset with respect to a direct line of sight between the optical transmitter of the BMM of the second one of the plurality of  battery modules".
18.	Claim 11 recites the limitation "the spatial offsets" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "spatial offsets".
19.	Claim 12 recites the limitation "the battery modules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of battery modules".
20.	Claim 12 recites the limitation "the spatial offsets" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "spatial offsets".
21.	Claim 13 recites the limitation "the BMM of a first one of the battery modules comprises an optical transmitter, the BMM of a second one of the battery modules" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the BMM of a first one of the plurality of battery modules comprises an optical transmitter, the BMM of a second one of the plurality of  battery modules".
22.	Claim 13 recites the limitation "the optical receiver of the BMM of the first one of the battery modules is spatially offset with respect to a direct line of sight between the optical receiver of the BMM of the second one of the battery modules and the optical transmitter of the BSM" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an optical receiver of the BMM of the first one of the plurality of  battery modules is spatially offset with respect to a direct line of sight between an optical receiver of the BMM of the second one of the plurality of  battery modules and an optical transmitter of the BSM".
23.	Claim 14 recites the limitation "the spatial offsets" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "spatial offsets".
24.	Claim 15 recites the limitation "the battery modules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of battery modules".
25.	Claim 15 recites the limitation "the spatial offsets" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "spatial offsets".
26.	Claim 16 recites the limitation "the BMM of a first one of the battery modules comprises an optical transmitter, the BMM of a second one of the battery modules" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the BMM of a first one of the plurality of battery modules comprises an optical transmitter, the BMM of a second one of the plurality of  battery modules".
27.	Claim 16 recites the limitation "the BMM of the first one of the battery modules and the optical receiver of the BSM is angled with respect to a direct line of sight between the optical transmitter of the BMM of the second one of the battery modules" in lines 6-8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the BMM of the first one of the plurality of battery modules and the optical receiver of the BSM is angled with respect to a direct line of sight between the optical transmitter of the BMM of the second one of the plurality of battery modules".
28.	Claim 17 recites the limitation "the BMM of a first one of the battery modules comprises an optical receiver, the BMM of a second one of the battery modules" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the BMM of a first one of the plurality of battery modules comprises an optical receiver, the BMM of a second one of the plurality of battery modules".
29.	Claim 17 recites the limitation "the BMM of the first one of the battery modules and the optical transmitter of the BSM is angled with respect to a direct line of sight between the optical receiver of the BMM the second one of the battery modules" in lines 5-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the BMM of the first one of the plurality of  battery modules and the optical transmitter of the BSM is angled with respect to a direct line of sight between the optical receiver of the BMM the second one of the plurality of battery modules".
30.	Claim 20 recites the limitation "each of the optical transmitters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "each of the plurality of optical transmitters".
Claim Rejections - 35 USC § 102
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33.	Claim(s) 1-3, 5-7, 10, 12, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buning et al. (DE2017204138A1) as cited in IDS dated 2/22/21with citations from machine translation provided by the Applicant.
Regarding claim 1, Buning discloses a battery system (battery unit 1, Fig. 1, abstract) comprising: a plurality of battery modules (battery modules 2, Fig. 1, [0007], [0017]), each of the plurality of battery modules comprising a plurality of stacked battery cells ([0002]) and a battery module monitor (BMM) configured to monitor the plurality of respective stacked battery cells(measuring and control unit 6, Fig. 1, [0007], [0017]); a battery system monitor (BSM) configured to communicate with and control the BMMs(central control unit 3, Fig. 1, [0007], [0017]); a housing enclosing the plurality of battery modules and the BSM(housing 5, Fig. 1, [0017]), the plurality of battery modules being arranged in the housing such that a swelling compensation channel is formed between the plurality of battery modules and the housing (a broad and reasonable interpretation of swelling compensation channel is any empty/free spacing can be considered as a swelling compensation spacing/channel between the cells and housing, Fig. 1); and an optical communication system (OCS) configured to connect the BSM with the BMMs via optical signals propagating along the swelling compensation channel([0007]).
Regarding claim 2, Buning discloses all of the claim limitations as set forth above.  Buning further discloses the plurality of battery modules are arranged in a row, and wherein the swelling compensation channel is adjacent to and extends along the row of the plurality of  battery modules([0017], Fig. 1).
Regarding claim 3, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the plurality of battery modules are arranged such that a primary swelling direction of the plurality of battery modules points toward the swelling compensation channel(a broad and reasonable interpretation of swelling compensation channel is any empty/free spacing can be considered as a swelling compensation spacing/channel between the cells and housing, Fig. 1).
Regarding claim 5, Buning discloses all of the claim limitations as set forth above. Buning further discloses the OCS comprises a plurality of optical transmitters (optical transmitters 7, Fig. 1, [0017]-[0018]) and a plurality of optical receivers(optical receivers 8, Fig. 1, [0017]-[0018]), the plurality of optical transmitters and the plurality of optical receivers being configured to communicate with each other via the optical signals transmitted/received along the swelling compensation channel([0017]-[0020], Fig. 1).
Regarding claim 6, Buning discloses all of the claim limitations as set forth above. Buning further discloses  each of the BMMs comprises at least one of the plurality of optical transmitters and at least one of the plurality of optical receivers ([0017]-[0020], Fig. 1).
Regarding claim 7, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the BSM comprises at least one of the plurality of optical transmitters and at least one of the plurality of optical receivers([0017]-[0020], Fig. 1).
Regarding claim 10, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the BMM of a first one of the plurality of battery modules comprises an optical transmitter (battery module 2 with optical transmitter 7, Fig. 1), the BMM of a second one of the plurality of battery modules comprises an optical transmitter(battery module 2 with optical transmitter 7, Fig. 1), and the BSM comprises an optical receiver(central control unit  with optical receiver 8, Fig. 1), and wherein the optical transmitter of the BMM of the first one of the plurality of battery modules is spatially offset with respect to a direct line of sight between the optical transmitter of the BMM of the second one of the plurality of battery modules and the optical receiver of the BSM([0013], [0019], Fig. 1).
Regarding claim 12, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the plurality of battery modules are spatially offset with respect to the swelling compensation channel to provide spatial offsets between the optical transmitters of different ones of the BMMs and the optical receiver of the BSM([0013], [0019], Fig. 1).
Regarding claim 13, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the BMM of a first one of the plurality of battery modules comprises an optical transmitter (battery module 2 with optical transmitter 7, Fig. 1), the BMM of a second one of the plurality of battery modules comprises an optical transmitter(battery module 2 with optical transmitter 7, Fig. 1), and the BSM comprises an optical receiver(central control unit 3 with optical receiver 8, Fig. 1), and wherein an optical receiver of the BMM of the first one of the plurality of battery modules (battery module 2 with optical receiver 8, Fig. 1) is a spatially offset with respect to a direct line of sight between an optical receiver of the BMM of the second one of the plurality of battery modules (battery module 2 with optical receiver 8, Fig. 1) and an optical transmitter of the BSM(central control unit 3 with optical transmitter 7, Fig. 1, [0013], [0019]).
Regarding claim 15, Buning discloses all of the claim limitations as set forth above. Buning further discloses the plurality of battery modules are spatially offset with respect to the swelling compensation channel to provide  spatial offsets between the optical transmitters of different ones of the BMMs and the optical receiver of the BSM([0013], [0019], Fig. 1).
Regarding claim 16, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the BMM of a first one of the plurality of battery modules comprises an optical transmitter, the BMM of a second one of the plurality of battery modules comprises an optical transmitter, and the BSM comprises an optical receiver, and wherein a direct line of sight between the optical transmitter of the BMM of the first one of the plurality of battery modules and the optical receiver of the BSM is angled with respect to a direct line of sight between the optical transmitter of the BMM of the second one of the plurality of battery modules and the optical receiver of the BSM([0013], [0019], Fig. 1).
Regarding claim 17, Buning discloses all of the claim limitations as set forth above. Buning further discloses  the BMM of a first one of the plurality of battery modules comprises an optical receiver, the BMM of a second one of the plurality of battery modules comprises an optical receiver, and the BSM comprises an optical transmitter, and wherein a direct line of sight between the optical receiver of the BMM of the first one of the plurality of battery modules and the optical transmitter of the BSM is angled with respect to a direct line of sight between the optical receiver of the BMM the second one of the plurality of battery modules and the optical transmitter of the BSM([0013], [0019], Fig. 1).
Regarding claim 19, Buning discloses all of the claim limitations as set forth above. Buning further discloses  a reflecting surface is arranged within the housing (reflective elements 9 in housing 5, Fig. 1, [0018]) and is configured to reflect light emitted from an optical transmitter to a corresponding optical receiver([0018]-[0019], Fig. 1).
Regarding claim 20, Buning discloses all of the claim limitations as set forth above. Buning further discloses   the BSM comprises a plurality of optical transmitters(central control unit 3 with optical transmitters 7, Fig. 1, [0013]), and wherein each of the plurality of optical transmitters has a direct line of sight to an optical receiver of a respective one of the BMMs(measuring and control units 6 with optical receivers 8, Fig. 1).
Claim Rejections - 35 USC § 103
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
35.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
36.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buning et al. (DE2017204138A1) as cited in IDS dated 2/22/21with citations from machine translation provided by the Applicant as applied to claims 1-3 above, in view of Shimane et al. (US 6,094,031) as cited in IDS dated 2/22/21.
Regarding claim 4, Buning discloses all of the claim limitations as set forth above. Buning does not explicitly disclose  each of the plurality of stacked battery cells comprises a battery cell housing having a pair of wide side surfaces facing each other and a pair of narrow side surfaces facing each other, wherein the plurality of stacked battery cells in each of the plurality of respective battery modules are stacked together with their wide side surfaces facing each other, and wherein a primary swelling direction of each of the plurality of stacked battery cells is normal to the wide side surfaces thereof.
Shimane teaches a battery system comprising a plurality of individual batteries (18, Fig. 2) in two rows, each battery comprising ten battery cells in series and battery condition detecting unit with an optical transmitting/receiving sections (abstract, Fig. 2,  Col. 5, lines 59-64).  Shimane teaches  each of the plurality of stacked battery cells comprises a battery cell housing having a pair of wide side surfaces facing each other and a pair of narrow side surfaces facing each other, wherein the plurality of stacked battery cells in each of the plurality of respective battery modules are stacked together with their wide side surfaces facing each other, and wherein a primary swelling direction of each of the plurality of stacked battery cells is normal to the wide side surfaces thereof  (Fig. 2).
It would have been obvious to one of ordinary skill in the art to have in the battery system of Buning each of the plurality of stacked battery cells comprises a battery cell housing having a pair of wide side surfaces facing each other and a pair of narrow side surfaces facing each other, wherein the plurality of stacked battery cells in each of the plurality of respective battery modules are stacked together with their wide side surfaces facing each other, and wherein a primary swelling direction of each of the plurality of stacked battery cells is normal to the wide side surfaces thereof as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
37.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buning et al. (DE2017204138A1) as cited in IDS dated 2/22/21with citations from machine translation provided by the Applicant as applied to claims 1 and 5-7 above, in view of Kang et al. (US 2013/0207476).
Regarding claim 8, Buning discloses all of the claim limitations as set forth above. Buning does not explicitly disclose further comprising a battery disconnect unit (BDU) comprising at least one of the plurality of optical transmitters and at least one of the plurality of optical receivers, wherein the BSM is configured to communicate with and control the BDU via optical signals that propagate to an optical transmitter or from an optical receiver of the BDU along the swelling compensation channel.
	Kang teaches an apparatus and method for variably controlling the disconnection of physical connections between individual battery units in a battery system based on a sensed dangerous external situation to convert the battery system into a stable state of small capacity and low voltage([0002]).  Kang teaches the disconnection control module 14 receives a disconnection command from an external terminal through a network to control opening or closing operations of the switch 11, for the external network control, the disconnection control module 14 is connected to a wired or wireless communication module 18 and receives a disconnection command from the wired or wireless communication module 18([0055], Fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the battery system of Buning with a battery disconnect unit (BDU) comprising at least one of the plurality of transmitters and at least one of the plurality of receivers, wherein the BSM is configured to communicate with and control the BDU via  signals that propagate to a  transmitter or from a  receiver of the BDU as taught by Kang in order to provide variably controlling the disconnection.
Regarding claim 9, modified Buning discloses all of the claim limitations as set forth above. Modified Buning further discloses a plurality of swelling compensation channels are formed in the housing(Buning Fig. 1), and wherein each of the plurality of swelling compensation channels provides a direct line of sight between the at least one of the plurality of optical transmitters and the at least one of the plurality of  optical receivers of the BSM and the at least one of the plurality of optical transmitters and the at least one of the plurality of optical receivers of the BMMs and/or of the BDU (Buning, Fig. 1).
38.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buning et al. (DE2017204138A1) as cited in IDS dated 2/22/21with citations from machine translation provided by the Applicant as applied to claims 1 and 10 above, in view of Kadouchi et al. (US 5,680,030).
Regarding claim 11, Buning discloses all of the claim limitations as set forth above. Buning discloses the measuring and control units with optical transmitters are located on the outer surfaces of the battery modules which would suggest some mounting feature (Fig. 1) but does not explicitly disclose the optical transmitters are respectively coupled to the BMMs via mounts, respectively, and wherein different ones of the mounts have different sizes to provide spatial offsets between the optical transmitters of different ones of the BMMs and the optical receiver of the BSM.
Kadouchi teaches a condition managing system for a storage battery which is used as a drive power source for a movable body such as an electric car (abstract).  Kadouchi teaches as shown in FIGS. 8 and 10, a pressure transmitter mounting insertion hole 72 is formed in the lid 26 of the battery jar 21 of a cell, and the pressure transmitter 304 is fixed to an inner surface of the battery jar 21 by a nut 73(Col. 7, lines 55-59).
It would have been obvious to one of ordinary skill in the art to provide in the battery system of Buning, the  transmitters are respectively coupled  via mounts, respectively, as taught by Kadouchi as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
39.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buning et al. (DE2017204138A1) as cited in IDS dated 2/22/21with citations from machine translation provided by the Applicant as applied to claims 1,  and 13 above, in view of Kadouchi et al. (US 5,680,030).
Regarding claim 14, Buning discloses all of the claim limitations as set forth above. Buning discloses the measuring and control units with optical transmitters are located on the outer surfaces of the battery modules which would suggest some mounting feature (Fig. 1) but does not explicitly disclose the optical transmitters are respectively coupled to the BMMs via mounts, respectively, and wherein different ones of the mounts have different sizes to provide spatial offsets between the optical transmitters of different ones of the BMMs and the optical receiver of the BSM.
Kadouchi teaches a condition managing system for a storage battery which is used as a drive power source for a movable body such as an electric car (abstract).  Kadouchi teaches as shown in FIGS. 8 and 10, a pressure transmitter mounting insertion hole 72 is formed in the lid 26 of the battery jar 21 of a cell, and the pressure transmitter 304 is fixed to an inner surface of the battery jar 21 by a nut 73(Col. 7, lines 55-59).
It would have been obvious to one of ordinary skill in the art to provide in the battery system of Buning, the  transmitters are respectively coupled  via mounts, respectively, as taught by Kadouchi as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
40.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buning et al. (DE2017204138A1) as cited in IDS dated 2/22/21with citations from machine translation provided by the Applicant as applied to claim 1 above, in view of Shimane et al. (US 6,094,031) as cited in IDS dated 2/22/21.
Regarding claim 18, Buning discloses all of the claim limitations as set forth above. Buning does not explicitly disclose  the OCS is configured to operate with infrared light as the optical signals.
Shimane teaches a battery system comprising a plurality of individual batteries (18, Fig. 2) in two rows, each battery comprising ten battery cells in series and battery condition detecting unit with an optical transmitting/receiving sections (abstract, Fig. 2,  Col. 5, lines 59-64).  Shimane teaches the respective battery condition-detecting units 20a to 20x are arranged to transmit and receive the information signal such as those for the battery condition, by using an optical signal with respect to a transmitting/receiving unit 21 arranged at a separated position(Col. 3, lines 59-63). Shimane teaches  the infrared light system, which is wireless and which is based on the use of the infrared ray, is adopted for the optical signal(Col. 3, lines 63-66).
It would have been obvious to one of ordinary skill in the art to modify the battery system of Buning with the OCS is configured to operate with infrared light as the optical signals as taught by Shimane  as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724